Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 of N. Thompson et al., US 16/922,571 (July 7, 2020) are pending.  Claims 14-18 to the non-elected invention of Groups (II)-(IV) and claim 3 to the non-elected species stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  Claims 1, 2, 4-13, 19, and 20 have been examined on the merits and are rejected.

Election/Restrictions 

Applicant's election of Group (I) (claims 1-13, 19, and 20 drawn to a compound having a structure of formula I), without traverse in the Reply to Restriction Requirement filed on July 29, 2022, is acknowledged.  Claims 14-18 to the non-elected inventions of Groups (II)-(VI) stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  In view of the foregoing, the restriction requirement is made FINAL.  

Pursuant to the Election of Species Requirement, Applicant elected the following species:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Claims 1, 2, 4-13, 19 and 20 (of elected Group (I)) read on the elected species.  Claim 3 does not read on the elected species because variable G1 of the above elected species is an Si atom and thus does not “comprise at least one 5-membered or 6-membered non-conjugated ring”.  The elected species was searched and determined to be free of the art of record.  Pursuant to MPEP § 803.02, the search was extended to the species disclosed by D. Ambrosek et al., WO 2016/116487 (2016) (“Ambrosek”) pursuant to the § 102 rejection below.  Accordingly, the provisional election of species requirement is given effect and claim 3 is provisionally withdrawn from consideration pursuant to 37 CFR 1.142(b).  See, MPEP § 803.02.  

Claim Interpretation

Examination requires claim terms first be construed in terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim  See MPEP § 2111.  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01.  It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries.  MPEP § 2111.01 (III).  However, specific embodiments of the specification cannot be imported into the claims, particularly where the subject claim limitation is broader than the embodiment.  MPEP § 2111.01(II). 


Interpretation of Variable Attachment Point

Claim 5 recites alternative identities for variable G1, however, no attachment point on G1 is indicated by claim 5.  The specification provides no guidance in this respect.  As such, the attachment point for G1 to L1 and L2 is broadly and reasonably interpreted to be through any available valence on any available atom on G1.  

Other claims (e.g., claim 8 with respect to GD) not indicating an substituent attachment point are similarly interpreted.  

Interpretation of GD (donor group) and GA (acceptor group)

Claim 1 recites that “GD is a donor group and GA is an acceptor group”.  The current application is directed to thermally activated delayed fluorescence (TADF) compounds of the donor-acceptor type for use as hosts in OLED devices.  Specification at page 1, [0006].  As known in the art, a successful design strategy for TADF molecules is an intra-/intermolecular donor−acceptor (D−A) system exhibiting a charge-transfer (CT) transition, and such systems have achieved excellent OLED performance.  See e.g., M. Mamada et al., 3 ACS Central Science, 769-777 (2017) (“Mamada”); H. Uoyama et al., 492 Nature (2012).  As does the instant specification at page 7, [0054], the terms “donor” and “acceptor” in this art respectively refer to (and are interchangeable with) “electron donor” and “electron acceptors”.  

As such, the claims term “donor group” is broadly and reasonably interpreted, consistent with the specification, as any chemical group/moiety that can donate electrons, whether by resonance or inductive effects. 

Similarly the claim term “acceptor group” is broadly and reasonably interpreted, consistent with the specification, as any chemical group/moiety that can accept electrons, whether by resonance or inductive effects.  

Claim Rejections - 35 USC § 112(d)

The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Failure to Limit a Base Claim

Claims 5 is rejected under 35 U.S.C. 112(d) as being in improper dependent form for failing to further limit the subject matter of claim 1 upon which it depends. See MPEP § 608.01(n)(III).  Claim 1 recites that “G1 is a non-conjugated moiety”.  However, claim 5 is in improper dependent form because it recites alternatives for claim 1 variable G1 that clearly comprise conjugated groups, for example, the following structures:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.

See definition of “conjugated” in Hawley's Condensed Chemical Dictionary, pages 364-365 (16th ed., 2016, R.J. Larrañaga ed.). Therefore claim 5 is broader than claim 1 in this respect and so fails to limit claim 1.  See MPEP § 608.01(n)(III) (citing Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92, 79 USPQ2d 1583, 1589-90 (Fed. Cir. 2006)).  

Applicant may cancel claim 5 or rewrite claim 5 in independent form, or present a sufficient showing that it complies with the statutory requirements.

Claim Rejections – Improper Markush Grouping

Claims 1, 2, 4-13, 19, and 20 are rejected on the judicially created basis that they are directed to an improper Markush grouping of alternatives. MPEP § 2117(II).  The rejection is on the grounds that the members of the following claim 1 Markush grouping:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


do not share a "single structural similarity", nor do dependent claims 2, 4-13, 19, and 20 sufficiently narrow the claim 1 Markush genus to a “single structural similarity”.  

Relevant MPEP Discussion

“A Markush grouping is proper if the members of a group share a single structural similarity and a common use”.  MPEP § 2117(I).  A Markush claim may be rejected under judicially approved "improper Markush grouping" principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an "improper Markush grouping" if either: (1) the members of the Markush group do not share a "single structural similarity" or (2) the members do not share a common use.  MPEP § 2117(II) (citing 76 Federal Register 7162-7175 (2011); In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)).  

Members of a Markush group share a "single structural similarity" when they belong to the same recognized physical or chemical class or to the same art-recognized class. .  MPEP § 2117(II)(A).  A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention.  MPEP § 2117(II)(A).  

Where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the compounds do not appear to be members of a recognized physical or chemical class or members of an art-recognized class, the members are considered to share a "single structural similarity" and common use when the alternatively usable compounds share a “substantial structural feature” that is essential to a common use. MPEP § 2117(II)(B).

The Improper Markush Rejection

In the instant case, the claimed Markush group alternatives are disclosed to share the common use of thermally activated delayed fluorescence (TADF).  MPEP § 2117(II) (“the alternatives . . .  share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent in the context of the claimed invention”).  However, the claimed Markush members do not share a "single structural similarity".  

The Claimed Alternatives Are not Members of a Physical, Chemical, or Art-Recognized Class and do not Share a “Single Structural Similarity”

The variables within the claim 9 Markush grouping of:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


are all defined generically.  The alternatives do not appear to be members of a recognized physical or chemical class or members of an art-recognized class.  There is no art of record (or other evidence of knowledge in the art in the Application’s file) providing an expectation from the knowledge in the art that all the members of the claim 1 Markush grouping will behave in the same way in the context of the claimed invention.  MPEP § 2117(II)(A).  

Where the alternatives do not belong to a recognized class as above, the members of the Markush grouping may still be considered to be proper where the alternatives share a “substantial structural feature that is essential to a common use”.  MPEP § 2117(II)(B) However, in view of the generic nature of claim 1, there is clearly no common structural feature among the claimed alternatives meeting the requirements of a “single structural similarity”.  

Dependent claims 2, 4-13, 19, and 20 do not sufficiently narrow the claim 1 Markush genus to a “single structural similarity”.  For example, even narrowest claim 12 provides a tabular listing of forty core structures.  The majority of these claim 12 structural cores are structurally unrelated.  For example, compare the following claim 12 core structures:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.

In view of the structurally divergent identities for variables A1 and D1, these claim 12 core structures clearly do not comprise a “single structural similarity”.  

The Markush Groupings Are Improper

In view of the foregoing, the instantly claimed compound alternatives falling within the scope of instant claims 1, 2, 4-13, 19, and 20 do not: (1) share a "single structural similarity" because they do not belong to the same recognized physical or chemical class or to the same art-recognized class; or (2) share a “substantial structural feature” that is essential to a common use because the claimed generic formulae do not comprise a “substantial structural feature”.  

This is a rejection on the merits and may be appealed to the Patent Trial and Appeal Board in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1).  MPEP 2117(III).  


Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

§ 102(a)(1)/(2) Rejection over D. Ambrosek et al., WO 2016/116487 (2016) (“Ambrosek”)

Claims 1, 2, 4, 5, 8-12, and 20 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by D. Ambrosek et al., WO 2016/116487 (2016) (“Ambrosek”).  An English-language machine translation is attached as the second half of reference Ambrosek.  Ambrosek thus consists of 258 total pages (including the English-language machine translation in which the pages are not numbered).  Accordingly this Office action references  Ambrosek page numbers in the following format “xx/258”.  

Ambrosek discloses that tetraarylmethane derivatives are particularly suitable as emitter materials for use in optoelectronic components because of their small singlet-triplet distances, high quantum efficiencies and short luminescence decay times. Ambrosek at page 127/258.  

Ambrosek further discloses an optoelectronic component according to the invention having a substrate, an anode and a cathode, the anode and cathode being applied to the substrate, and at least one light-emitting layer which is arranged between anode and cathode and which contains an organic molecule according to the invention.  Ambrosek at pages 241-242/258, [1504].  

Ambrosek discloses the following example compound (CAS registry no. 1975121-25-5).  


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


The above compound meets each and every limitation of claims 1, 2, 10, 11, and 20 when G1 is a carbon atom, L1 and L2 are direct bonds,  and the GD (donor group) and GA (acceptor group) are respectively the following groups:


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


The above GD (donor group) and GA (acceptor group) clearly meet the claimed electron donating and electron accepting properties.  The above GD is electron donating by virtue of the nitrogen lone pair and GA is electron accepting by virtue of the electronegative nitrogen atoms within the triazine ring. 

Ambrosek compound RN 1975121-25-5 meets the limitations of claim 4 wherein either of the phenyl rings can also meet the limitation of [L1-GD]m (where L1 is a bond and phenyl is an electron donor group by resonance) thereby meeting the claim 4 requirement that “at least one of m and n is at least 2, and at least two of the corresponding GD or GA are different.  

Ambrosek compound RN 1975121-25-5 can be structurally parsed as follows so as to meet all limitations of claim 5 as follows (where L1 and L2 are direct bonds):


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


Ambrosek compound RN 1975121-25-5 meets the limitations of claim 8, where GD meets the limitation of the claim 8 N(R)3 group as follows:


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
.

Ambrosek compound RN 1975121-25-5 meets the limitations of claim 9, where GA comprises triazine.  


Ambrosek compound RN 1975121-25-5 meets the limitations of claim 12, with respect to the fourth-row core structure of claim 12 as follows:


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


In view of the foregoing, Ambrosek meets each and every limitation of claims 1, 2, 4, 5, 8-12, and 20, which are therefore unpatentable under 35 U.S.C. 102(a)(1)/(2).  

§ 102(a)(1) S. Choi et al., 5 Journal of Materials Chemistry C, 6560-6577 (2017) (“Choi”)

Claims 1, 2, 4-9, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by S. Choi et al., 5 Journal of Materials Chemistry C, 6560-6577 (2017) (“Choi”).  Choi discloses silane core containing host materials for TADF OLEDs comprising carbazole as a donor and pyridine as an acceptor tethered to tetraphenylsilane.  Choi discloses the following TADF host compounds:


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


Using the same § 102 analysis discussed above for Ambrosek, the above Choi compounds meet each and every structure limitation of claims 1, 2, 4-9, and 20, where instant variables GD and GA correspond to the following groups of the Choi compounds:


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
.

In view of the foregoing, Ambrosek meets each and every limitation of claims 1, 2, 4-9, and 20, which are therefore unpatentable under 35 U.S.C. 102(a)(1).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over D. Ambrosek et al., WO 2016/116487 (2016) (“Ambrosek”) alone.  


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The Prior Art

D. Ambrosek et al., WO 2016/116487 (2016) (“Ambrosek”)

Ambrosek was discussed in detail above.  Ambrosek discloses that tetraarylmethane derivatives are particularly suitable as emitter materials for use in optoelectronic components because of their small singlet-triplet distances, high quantum efficiencies and short luminescence decay times. Ambrosek at page 127/258.  

Ambrosek discloses the following example compound (CAS registry no. 1975121-25-5).  


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


As discussed in the § 102 section above, the above Ambrosek compound meets each and every limitation of the following Markush formula of claims 13 and 19:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. 

Ambrosek further discloses an optoelectronic component according to the invention having a substrate, an anode and a cathode, the anode and cathode being applied to the substrate, and at least one light-emitting layer which is arranged between anode and cathode and which contains an organic molecule according to the invention.  Ambrosek at pages 241-242/258, [1504].  The Ambrosek optoelectronic component meets each and every device limitation of claims 13 and 19.  

Claims 13 and 19 Are Obvious Over Ambrosek

One of ordinary skill in the art is motivated with a reasonable likelihood of success to employ Ambrosek compound RN 1975121-25-5 in the light emitting layer (organic layer) of an organic electroluminescent device as taught by Ambrosek thereby arriving each and every element of claims 13 and 19.  

One of ordinary skill in the art is so motivated because Ambrosek specifically teaches that the compounds of formula 1 are useful in the light emitting layer of an organic electroluminescent device comprising an anode, a cathode, and organic layer (i.e., light emitting layer) disposed between the anode and cathode.  Thus, the motivation supporting the § 103 rejection is expressly contained in prior art reference Ito.  MPEP § 2144(I).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622